Motion Granted; Order filed October 27, 2022




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00358-CV
                                    ____________

                      EDMUND B. HEIMLICH, Appellant

                                          V.

                             DAVID COOK, Appellee


               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1183433

                                      ORDER

      Appellant’s brief was originally due August 10, 2022. We granted two
extensions of time to file appellant’s brief until October 10, 2022. When we
granted the final extension, we noted that no further extensions would be granted
absent exceptional circumstances. On October 10, 2022, appellant filed a further
request for extension of time to file his brief. The motion states appellant is waiting
for the filing of a reporter’s record of a hearing. Appellant’s motion does not
reflect when this hearing occurred and or state that a reporter was present. The
court reporter informed this court on May 20, 2022, that no record was taken.
      Accordingly, we GRANT appellant’s motion and order appellant to file a
brief with the clerk of this court within thirty (30) days of the date of this order. If
appellant does not timely file the brief as ordered, the appeal is subject to dismissal
without further notice for want of prosecution. See Tex. R. App. P. 42.3(b).



                                        PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.